Opinion of the Court, Scofield, J. The bill of exceptions in this case having been stricken from the record on motion of appellee, nothing remains for our consideration save the objection made to the judgment^ which is as follows: “ The court being fully advised in the matter finds the issues for the plaintiff and proceeds to render judgment in favor of the said plaintiff and against the said defendant for the sum of two hundred and forty-seven dollars and seventy cents, and the costs of this suit, and execution, is awarded for the same.” It is urged that the judgment should show specifically what disposition was made of appellant’s set-offs. This is not the function of a judgment. If a party to a suit wishes the court, frying the issues without a jury, to show what evidence is acted upon, and what disregarded, or to disclose the factors which enter into the finding or judgment, he may do so by properly framed propositions of law which the court is required to mark “held” or “x’efused.” The judgment itself should give the answer to the problem, and not the process by which the answer has been obtained. It is ais© nx-ged that the statement proceeds to render” judgment” is a mere recital by the clerk, and does not show the action of a court engaged in rendering judgment. If sueh is the case, why was an execution awarded ? Does the coux*t award an execution first, and render judgment afterward ? The second assignment of error, “ The court erred in rendering judgment against the defendant,” indicates a strong suspicion on the pax-t of appellant’s able counsel that the court not only proceeded to render judgment, but actually succeeded in doing so. The statutes of this State provide that “ no judgment shall be reversed in '¿he Supreme Court for mere error in form, if the judgment be for the 'ferae amount of indebtedness, or damages.” There is no doubt that this enactment of the legislature, made before the organization, of the Appellate Court, is sufficiently broad in its scope, and elastic in its terms, to include any courts thereafter to be created, and givexx part .of the functions which were exercised by tbe Supx’exxxe Court when the enactxnent went into operation. If such be the case, this court is precluded by the mandate of the legislature, from reversing this judgment for mere error in forxxx. In Wells v. Hogan, Breese, 337, it was held that no pax*ticular forxxx is required in the proceedings of a court to render its order a judgment, but that it is sufficient if the order be final, and the party against whom it is directed, may be injured thereby. In Minkhart et al. v. Hankler, 19 Ill. 47, it was held that whatever language may be used in the record, if it is apparent what the finding of the court is, and that finding is correct in law, a judgment will not he reversed because of the ' use of untechnical or inappropriate words. The tests for determining the sufficiency of a judgment in matters of form are very clearly stated in Freeman on Judgments, Sec. 50, in the following language: “I think, however, that from the cases, this general statement may he safely made: that whatever appears upon its face to he intended as the entry of a judgment will be regarded as sufficiently formal if it show, first, the relief granted, and, second, that the grant was made by the court in whose records the entry is written. In specifying the relief granted, the parties of whom and for whom it is given must, of course, be sufficiently identified. According to the Supreme Court of Alabama, A judgment should show the plaintiff who recovers, the defendant against whom the recovery is had, and the special thing or amount of money recovered/ ” "While the judgment in question is not in the most approved form, yet when tested by the rules thus laid down, it is not fatally defective. The judgment will be affirmed.